Citation Nr: 1614200	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-47 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran relocated to the jurisdiction of the VARO in Sioux Falls, South Dakota and jurisdiction of his claims file was transferred to that facility.

The Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of this hearing has been associated with the record.

This appeal was previously before the Board in June 2014 and December 2014 and remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

January 1981 and February 1981 letters from Dr. Evan Ellison at Suburban Orthopedics P.A. note that a letter regarding the Veteran was written on October 11, 1980 and the Veteran was treated on January 12, 1981 and February 9, 1981.  Additionally, in the Veteran's March 2015 statement, he reported that he was treated by a chiropractor for his back pain in the 1980s.  The letter and records referred to by Dr. Evan Ellison and the Veteran are not contained in the claims file and have not been requested by the AOJ. 

On remand, the AOJ should request these private treatment records and the Veteran should be provided an opportunity to submit any additional outstanding, pertinent VA or private medical records relating to his low back disability.  The Veteran should also be given the opportunity to submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back symptoms.  Then, the AOJ should obtain a VA addendum opinion on whether the Veteran's low back disability is at least as likely as not related to or had its onset in service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his low back disability.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, the AOJ should obtain the necessary authorization forms from the Veteran to request treatment records from Dr. Evan Ellison at Suburban Orthopedics P.A. and treatment records from the chiropractor the Veteran visited for his back pain in the 1980s.  These records should be requested and associated with the Veteran's claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After any additional evidence has been associated with the claims file, send the new evidence and the claims file to the VA examiner who performed the February 2015 VA examination.  The examiner should provide an addendum opinion addressing the new records and any impact they may have upon his findings as well as the Veteran's reports of back symptoms since service.  If the February 2015 VA examiner is not available, obtain the addendum opinion from another appropriate individual.  The examiner should review the claims file and note such review in the report.  Then, the examiner should state whether it is at least as likely as not that the Veteran's low back disability is related to or had its onset in service.  A complete rationale for all conclusions should be set forth. 

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Appellant and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

